Title: To Benjamin Franklin from Thomas Thompson, 2 June 1784
From: Thompson, Thomas
To: Franklin, Benjamin



Sir
Dover 2 June 1784—

I have the honor to inform your Excellency that Mr. Jay embark’d on board the Ship Edward, Capt. Cooper with his Lady and family the 31 Ulto in the Evening with a fair wind which has continued ever since.
I am also to advice you that a Picture of the Marquis la Fayet intended for Genl. Washington in Mr Jay’s care was oblig’d

to be left on shore as the Ship was quite full and it could not be taken down the Hatchway the dementions being to large, if the ship had not been fully Laden. And it was thought very improper to take it upon Deck, the only way possible it could have been Carried, Mr Jay was very sorry to be under the necessity of leaving it behind. I promisd him to write you on this Subject and to follow any instructions you may please to give me respecting the further disposal of it. If you will prefer its going up to London it can be sent to the Kings Warehouse and waite an Opportunity of shiping it for what place and to whom you may order it to be consign’d.
But if you will Chuse to have it Returnd to Calais it can be sent back any day, I apprehend Mr Joshua Johnson in London can get it shipt almost every Week for any Port in America, If you are pleas’d to give me any instructions a Letter directed for me at Mr Laurance Isaac’s at Calais will be sent me the first Vessel from that port.
I have the Honor to Remain with the most perfect Respect.— Your Excellencys Most Obedient and very Humble Servant

Tho Thompson
His Excellency Benjm. Franklin Esqr. Ambassador from the United States of America

 
Addressed: His Excellency B. Franklin Esqr. / Ambassador from the United States / of America / a / Paris
